
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29


CONFIDENTIAL SEPARATION AGREEMENT
AND MUTUAL RELEASE


        THIS AGREEMENT, made and entered into as of the 19 day of November,
2002, by and between Park Place Entertainment Corporation, a Delaware
corporation, (the "Company"), and Thomas Gallagher ("Executive").

W I T N E S S E T H:

        WHEREAS, the Company employed Executive pursuant to an employment
agreement entered into as of October 23, 2000 (the "Employment Agreement"), but
the Company and Executive mutually agreed that Executive would resign his
employment, which he did effective on November 19, 2002 (the "End Date"); and

        WHEREAS, the Company and Executive wish to enter into a new agreement
that will supercede the Employment Agreement, except to the extent specifically
set forth below (and all capitalized terms herein that are not defined shall
have the same definition as in the Employment Agreement), to provide for a
mutual release as to all claims including, without limitation, claims that might
be asserted by Executive under the Age Discrimination in Employment Act, as
further described herein, and to provide certain benefits in exchange for
Executive's release and cooperation;

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

        1.    The Company and Executive hereby agree that the Employment
Agreement, except as specifically set forth below, shall terminate and Executive
shall end his employment and resign all offices and board memberships with the
Company and all affiliates effective on the End Date. Executive agrees to return
immediately to the Company his office keys, Company credit cards and records and
business documents presently in his possession relating to the business of the
Company or of any of its subsidiaries and affiliates, whether on computer or
hard copy, and other materials relating to the business of the Company or of any
of its subsidiaries and affiliates; provided, however that Executive may keep
his computer and related incidental equipment after removing all Company-related
material.

        2.    Notwithstanding Executive's resignation from employment, in
consideration of the release provided by Executive under paragraph 5 below, his
cooperation with the Company and other good and valuable consideration, the
Company shall pay or cause to be paid or provided to Executive, subject to
applicable employment and income tax withholdings and deductions, commencing as
specified below after the End Date or, if later, on the eighth day after the
date of execution of this Agreement, without revocation, (except for the
payments required under clause (a) and (b)) the following amounts and benefits:

        (a)  Within 30 days following the End Date, a payment of all Accrued
Obligations other than relating to the sale of his Las Vegas residence as
described in Section 5(a) of the Employment Agreement and subparagraph
(d) below; provided, however, that any and all compensation previously deferred
by Executive, whether under the Employment Agreement or pursuant to the terms of
the Deferral Plan shall be paid at the time and in the form elected by Executive
under the terms of the Deferral Plan. In addition, compensation deferred under
the provisions of Section 3 of the Employment Agreement shall continue to be
credited with interest, as specified in accordance with Section 3(a)(2) of the
Employment Agreement, until paid to Executive.

        (b)  As of the date of execution of this Agreement, Executive agrees
that the requirements of Section 3(i) of the Employment Agreement have been
satisfied and the Company agrees that Executive has repaid in full the loan made
to him in accordance with that Section.

--------------------------------------------------------------------------------




        (c)  On January 3, 2003, a single sum cash amount equal to the Annual
Base Salary and Annual Bonus at target that would have been paid to Executive
from the End Date through December 31, 2005.

        (d)  When otherwise required by the first paragraph of Section 5(a) of
the Employment Agreement as if it were applicable to Executive, all sums due in
accordance with that Section or purchase of Executive's current residence, on
the terms provided therein, if Executive notifies the Company that he is placing
that residence on the market within 9 months after the End Date.

        (e)  Until December 31, 2005, the Company shall continue benefits to
Executive and Executive's family, or provide Executive with a tax equivalent
amount in order to purchase such benefits, at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 3(c) of the Employment Agreement as if Executive's
employment had not been terminated, including health insurance and life
insurance, in accordance with the most favorable plans, practices, programs or
policies of the Company and its subsidiaries during the 90-day period
immediately preceding the End Date. Thereafter, Executive and Executive's family
shall be entitled to exercise their rights under COBRA.

        (f)    All Incentive Options, Replacement Options and Replacement Shares
shall be fully vested and the Incentive Options and Replacement Options, as well
as all options of the Company granted to Executive at the time the Company was
spun off from Hilton Hotels Corporation, shall be exercisable for the balance of
their terms.

        (g)  The Supplemental Benefit, set forth in Section 3(j) of the
Employment Agreement, and all other Company-provided supplemental retirement or
deferred compensation benefits shall be fully vested. The Supplemental Benefit
shall be calculated as if Executive's service as an employee of the Company had
extended through December 31, 2005 and the amount of the Supplemental Benefit
shall be determined on the basis of the rate of Annual Base Salary and the
target rate of Annual Bonus as in effect on the End Date.

        (h)  Reimbursement of Executive's legal fees and expenses incurred in
connection with the negotiation of this Agreement and advice regarding the terms
of the release described in paragraph 5 below.

        3.    Executive agrees and acknowledges that the Company, on a timely
basis, has paid, or agreed to pay, to Executive all other amounts due and owing
based on his prior services and that the Company has no obligation, contractual
or otherwise to Executive, except as provided herein, or except as to those
retirement or other benefit plans of the Company under which Executive is due a
benefit on the date of this Agreement, nor does the Company have any obligation
to hire, rehire or re-employ Executive in the future.

        4.    Executive further agrees and acknowledges that, notwithstanding
the termination of his employment and the Employment Agreement, the provisions
of Section 8(a) of the Employment Agreement shall be incorporated herein and
made part hereof by reference and shall continue to apply in accordance with
their terms, but the Company agrees that the remaining provisions of Section 8
shall cease to apply Executive on the End Date.

        5.    For and in consideration of the payments to be made and the
benefits to be provided to Executive under this Agreement, and conditioned upon
such payments and provisions, Executive does hereby REMISE, RELEASE, AND FOREVER
DISCHARGE the Company and each of its subsidiaries and affiliates, their
officers, directors, shareholders, partners, employees and agents, their
respective successors and assigns, heirs, executors and administrators
(hereinafter collectively included within the term the "Company"), acting in any
capacity whatsoever, of and from any and all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
Executive ever had, now have, or hereafter may have, or which Executive's heirs,
executors or

2

--------------------------------------------------------------------------------


administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive's employment with the Company to the
date of this Agreement arising from or relating in any way to Executive's
employment relationship and the termination of his employment relationship with
the Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws, including any claims under the Age Discrimination
in Employment Act ("ADEA"), 29 U.S.C. §621 et seq., Americans with Disabilities
Act ("ADA"), 42 U.S.C §2000e et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. §2000e et seq., any contracts between the Company and Executive,
including the Employment Agreement except as set forth herein, and any common
law claims now or hereafter recognized and all claims for counsel fees and
costs; provided, however, that this release shall not apply to any entitlements
under the terms of the Employment Agreement to the extent set forth herein or
under any other plans or programs of the Company in which Executive participated
and under which Executive has accrued and is due a benefit or to Executive's
right to indemnification by the Company, or through any insurance purchased by
the Company, to the maximum extent that Executive would have been entitled to
indemnification during his employment by the Company. Executive expressly waives
all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims. Executive acknowledges the significance
of this release of unknown claims and the waiver of statutory protection against
a release of unknown claims which provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor. In consideration of
Executive's release, the Company shall execute a release in favor of Executive,
on the date this Agreement becomes irrevocable, substantially in the form
attached hereto as Annex 1.

        6.    Executive hereby certifies that he has read the terms of this
Agreement and the release set forth in paragraph 5, that he has the opportunity
to discuss it with his attorney, and that he understands its terms and effects.
Executive acknowledges, further, that he is executing this Agreement, including
the release, of his own volition with a full understanding of its terms and
effects and with the intention of releasing all claims recited herein in
exchange for the consideration described above, which he acknowledges is
adequate and satisfactory to him. None of the above-named parties, nor their
agents, representatives, or attorneys have made any representations to Executive
concerning the terms or effects of this Agreement other than those contained
herein.

        7.    Executive hereby acknowledges that he has the right to consider
this Agreement, and the release set forth in paragraph 5, for a period of
21 days prior to execution. Executive also understands that he has the right to
revoke this General Release for a period of seven days following execution by
giving written notice to the Company at 3930 Howard Hughes Parkway, Las Vegas,
NV 89109, Attention: General Counsel, in which event the provisions of this
Agreement shall be null and void, and the parties shall have the rights, duties,
obligations and remedies afforded by applicable law.

        8.    (a)    Executive agrees to reasonably consult with the Company
with respect to matters in which the knowledge gained during his employment is
needed by the Company, provided that the Company reimburses Executive for all
reasonable expenses incurred and the Company's request does not unreasonably
interfere with Executive's business or personal activities following the End
Date.

        (b)  The Company will not disparage Executive or Executive's performance
or otherwise take any action that could reasonably be expected to adversely
affect Executive's personal or professional reputation. Similarly, Executive
will not disparage the Company or otherwise take any action that could
reasonably be expected to adversely affect the reputation of the Company;
provided, however, that the Company agrees not to withhold or otherwise subject
any payment, benefit or right under this Agreement to any limitation by reason
of any violation or purported violation of this subparagraph by Executive.
Executive and the Company each agree that his or its sole remedy under this
subparagraph shall be damages actually proven in an arbitration under
paragraph 9.

3

--------------------------------------------------------------------------------


        9.    The Company and Executive mutually consent to the resolution by
arbitration, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, to be held in Las
Vegas, Nevada, of all claims or controversies arising out of this Agreement. The
Company shall pay the fees and costs of the arbitrator and all other costs in
connection with any arbitration, including reasonable legal fees and expenses of
Executive.

        10.  This Agreement shall be interpreted and enforced under the laws of
the state of Delaware.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
December 18, 2002, but as of the day and year first above written.

ATTEST:   PARK PLACE ENTERTAINMENT CORPORATION



--------------------------------------------------------------------------------


 
By:
 
/s/  STEVEN F. BELL      

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Witness
 
/s/  THOMAS GALLAGHER      

--------------------------------------------------------------------------------

Thomas Gallagher

4

--------------------------------------------------------------------------------


ANNEX 1

RELEASE


        1.    Park Place Entertainment Corporation, and on behalf of each of its
parent, subsidiaries and affiliates, their officers, directors, shareholders,
partners, employees and agents, their respective successors and assigns, heirs,
executors and administrators (hereinafter collectively included within the term
"PARK PLACE"), for and in consideration of the release of Thomas Gallagher
("Executive") under paragraph 5 of the Agreement dated as of November 19, 2002
(hereinafter the "Agreement") to which this Release is attached, and other good
and valuable consideration, does hereby REMISE, RELEASE, AND FOREVER DISCHARGE
Executive, his assigns, heirs, executors and administrators (hereinafter
collectively included within the term "Executive"), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which it ever
had, now have, or hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive's employment with PARK PLACE to the
date of this Release arising from or relating in any way to Executive's
employment relationship and the termination of his employment relationship with
PARK PLACE and the termination of the Employment Agreement, as defined in the
Agreement, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws, any contracts between PARK PLACE and Executive and
any common law claims now or hereafter recognized and all claims for counsel
fees and costs, but in no event shall this release apply to the enforcement of
the terms of the Agreement.

        2.    PARK PLACE expressly waives all rights afforded by any statute
which expressly limits the effect of a release with respect to unknown claims.
PARK PLACE acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by it must have materially affected its settlement with
the debtor.

        3.    PARK PLACE hereby certifies that it has been advised by counsel in
the preparation and review of this General Release.

Intending to be legally bound hereby, PARK PLACE executed the foregoing General
Release this            day of,                             , 2002.

--------------------------------------------------------------------------------

Witness   /s/  STEVEN F. BELL      

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


CONFIDENTIAL SEPARATION AGREEMENT AND MUTUAL RELEASE
ANNEX 1 RELEASE
